Citation Nr: 0123182	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  96-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from December 1950 to December 
1952.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision that denied service 
connection for the cause of the veteran's death.  In January 
1999, the Board denied the appellant's claim as not well 
grounded.

The appellant then appealed the January 1999 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court).  She also 
appointed Morgan S. Adams, attorney, to represent her before 
the Court.  In a January 2001 order, the Court vacated the 
January 1999 Board decision and remanded the case for 
readjudication of the issue of service connection for the 
cause of the veteran's death.  In February 2001, the Court 
entered judgment.  The case was thereafter returned to the 
Board.

In a March 2001 letter, the Board asked the appellant's 
attorney whether he would continue to represent the appellant 
before VA.  In an April 2001 letter, the attorney notified 
the Board that he was no longer representing the appellant.  
In a May 2001 letter, the Board asked the appellant and the 
American Legion, her recognized service organization, if they 
had additional argument and/or evidence to submit with regard 
to the claim for service connection for the cause of the 
veteran's death.  The representative submitted a written 
argument dated in August 2001.




REMAND

A copy of the January 2001 Court order and the August 2001 
written argument of the representative have been placed in 
the veteran's claims folder.  After review of the record and 
Court instructions, it is the determination of the Board that 
additional evidentiary development and adjudicative action is 
required, as detailed below.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist a claimant in the development of evidence with 
regard to a claim.  Also, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  In this case, there is 
additional VA duty to assist the claimant in the development 
of her claim for service connection for the cause of the 
veteran's death.

A copy of the veteran's death certificate shows that he died 
of cardiac arrest due to Parkinson's disease.  The RO should 
notify the appellant that she may establish service 
connection for the cause of the veteran's death by submitting 
evidence that shows the veteran had this disease in service, 
to a compensable degree within one year after separation from 
service or evidence linking the Parkinson disease to an 
incident of service.  The RO should assist her in obtaining 
any relevant evidence.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of the veteran's 
treatment for Parkinson's disease since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  She should also be 
asked to provide any information on 
medical evidence that may be available 
that links the veteran's Parkinson 
disease to an incident of service.  After 
obtaining any needed release forms from 
the appellant, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the recently promulgated regulations 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and its regulations 
are fully complied with and satisfied.  

3.  After the above development, the RO 
should adjudicate the claim for service 
connection for the cause of the veteran's 
death on the merits.  If action remains 
adverse to the appellant, an appropriate 
supplemental statement of the case should 
be sent to her and the representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



